Citation Nr: 1630558	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-35 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a December 2013 decision, the Board denied the claim of entitlement to service connection for a low back disability and remanded the claims of entitlement to service connection for a right knee disability and a right wrist disability.  The Veteran appealed his decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 joint motion for remand (JMR), the court vacated the denial of entitlement to service connection for a low back disability and remanded the case for further action consistent with the terms of the joint motion. 

In an April 2015 decision, the Board remanded the Veteran's appeal for a Board hearing as instructed by the JMR.

The Veteran testified before the undersigned in January 2016 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals private treatment records dated August 1998 and VA treatment records dated April 2007 to November 2010.  



FINDINGS OF FACT

1.  The Veteran's low back disability did not manifest during, or as a result of active military service.  

2.  The Veteran's right knee disability did not manifest during, or as a result of active military service.  

3.  The Veteran's right wrist disability did not manifest during, or as a result of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for residuals of a right wrist disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  These notice requirements were accomplished by a letter sent in November 2010, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  

The Board notes that the February 2014 VA examiner noted a 2013 VA treatment records showing treatment for the right wrist that is not associated with the claims file.  However, as this particular claim for is being denied based on less than credible evidence of an in-service injury, the identified outstanding VA treatment record would not provide any additional pertinent information necessary to substantiate the claim.  As a remand to obtain the outstanding VA treatment records would only serve to further delay adjudication of the Veteran's claim on appeal, such remand is not required.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran was afforded VA examinations in September 2011 and February 2014.  The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, the Board finds that the RO has substantially complied with the December 2013 and April 2015 remand directives which included affording the Veteran VA examinations and a Board hearing.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).



Low Back Disability

The Veteran contends that this low back disability is related to heavy lifting during his military service.  

Turning to the evidence of record, the Veteran has a current diagnosis of mild thoracolumbar degenerative joint disease as evidenced by the September 2011 VA examination.  

In regards to the Veteran's military service, an August 1989 service treatment record shows that the Veteran was treated for muscle spasms in the mid-thoracic region for the prior five days.  The Veteran reported that the spasms came and went.  Physical examination was within normal limits.  The examiner diagnosed possible muscle spasms and prescribed pain medication and seven days light duty.  The Veteran was instructed to return to the clinic as needed.  A January 1988 service treatment record shows that the Veteran was treated for left sided back pain for two weeks.  The Veteran reported that he noticed the pain after lifting a tent.  The Veteran reported increased pain the day prior after lifting.  The Veteran indicated left lateral back pain.  On physical examination the Veteran ambulated well and had full range of motion of the back.  There were no spasms or tenderness.  The examiner diagnosed mechanical low back pain and prescribed pain medication and moist heat.  The Veteran was instructed in proper lifting technique and to return to the clinic as needed.  As such, the Veteran's claim turns on whether his currently diagnosed low back disability is related to the in-service treatment for his low back.  

In this respect, the Veteran's May 1991 report of medical history shows that the Veteran reported recurrent back pain.  The physician noted that the Veteran had an episode of low back pain six months prior secondary to overuse.  The examiner noted that the condition resolved.  The Veteran's May 1991 separation report of medical examination shows that the Veteran's spine and other musculoskeletal were noted as normal.  

Private treatment records dated August 1998 show that the Veteran was involved in a motor vehicle accident and was diagnosed with, in relevant part, lumbosacral strain.  X-rays revealed normal vertebral bony alignment and stature.  Disc spaces were well maintained.  The posterior elements were intact, with no evidence of spondylolysis or spondylolisthesis.  No significant facet arthropathy was observed.  The sacroiliac joints were normal as visualized.  No soft tissue abnormality was seen.  

An October 2010 VA treatment record shows that the Veteran was treated for low back pain for the prior three weeks after lifting.  The Veteran was diagnosed with low back pain.  

The Veteran was afforded a VA examination in September 2011.  The Veteran reported that in 1993 his back "just went out" and he could not walk to his bed.  He reported that he had to crawl to the bathroom and to his bed.  He reported that he had pain in his lower back to his bilateral buttocks.  The examiner concluded that it was less likely as not that the Veteran's low back condition was related to his military service.  The examiner noted that the Veteran was treated in October 2010 for back pain.  The examiner also noted that the Veteran's separation physical noted low back pain six months prior "secondary to overuse-resolved NCNS".  The examiner noted that no abnormal back findings were noted on the physical exam portion.  The examiner explained that no documentation was found of ongoing back condition since military service.  The examiner explained that the Veteran appeared to have had an acute injury in service which resolved.  

On his September 2012 VA Form 9, the Veteran reported that his back injury happened in January 1988 due to over lifting Army material.  The Veteran reported that his post service initial diagnosis occurred while he was in the military.  

At the January 2016 Board hearing, the Veteran testified that he first started experiencing pain in his low back in the 2000s, around 2008.  The Veteran reported that in 1985 he injured his back lifting a tent in the field.  He reported that the field medics treated him and he then went to sick call and was told he pulled a muscle in his back.  He reported that he was prescribed medication and placed on profile for a week.  The Veteran reported that he continued to have problems after his profile ended and he returned to sick call and they told him his pain was due to lifting heavy objects.  The Veteran reported that his problems continued during service and up until the present.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for a low back disability.  

In this regard, the Board finds that September 2011 VA examination and opinion are highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the September 2011 VA opinion was provided by a VA nurse practitioner who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The opinion is also shown to be consistent with the other medical evidence of record that shows the low back condition noted in-service resolved before separation from service.  Furthermore, there are no contradictory opinions of record.  The Board thus finds that the September 2011 opinion is dispositive of the nexus question in this case.

The Board acknowledges the Veteran's assertions that his current low back disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of a thoracolumbar degenerative joint disease, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed low back disability is related to his active military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed low back disability is in any way related to his military service.

In regard to continuity of symptoms, the Board finds that the Veteran's thoracolumbar degenerative joint disease is properly afforded such consideration, as it is an enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board acknowledges the Veteran's assertions at the January 2016 Board hearing that his low back pain began in-service and has continued since his military service.  However, the Board assigns more probative value to the more contemporaneous May 1991 report of medical history and the September 2011 VA examination that both concluded that the Veteran's low back condition had resolved before separation from service.  The Board also notes that on separation the Veteran's spine was noted as normal and the March 1998 x-ray conducted after a motor vehicle accident also noted that the Veteran's lumbar spine was normal.  Therefore, the evidence is against a finding that the Veteran's low back disability manifested to a compensable degree within one year of service.  

As such, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Knee and Right Wrist

The Veteran contends that his right knee disability and right wrist disability are due to running and heavy lifting, respectively, during his military service.  

Turning to the evidence of record, the Veteran has current diagnosis of chronic right knee patellofemoral syndrome with mild degenerative joint disease.  The Veteran also has a diagnosis of chronic right wrist sprain, with degenerative joint disease and right carpal tunnel syndrome as evidenced by the February 2014 VA examinations.  

In regards to the Veteran's military service, at the January 2016 Board hearing the Veteran reported that he started having trouble with his right knee during basic training.  The Veteran reported that after running his knee would swell up.  The Veteran reported that he went to sick call and was given pain pills.  The Veteran reported that he was given a brace and light duty.  The Veteran reported that his knee continued to swell after running and he went back to sick call and was given ointment and a bandage to wrap it up.  He reported that he was also given ice to bring the swelling down.  In regards to the wrist, the Veteran reported that he first started having trouble with his wrist in 1984 while in field artillery, lifting heavy rounds.  The Veteran reported that he twisted his arm throwing the rounds on to a rack.  The Veteran reported that he went to sick call and they gave him some painkillers and bandages to wrap his wrist.  He reported that he was also given ice.  

The Board notes that the Veteran is competent to report such injuries.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Here, the Veteran's contemporaneous service treatment records are absent of any complaints, treatment, or diagnosis of a right knee disability or a right wrist disability.  The Veteran's service treatment records do show that he was treated for low back pain due to heavy lifting, nasal congestion, a possible hernia due to heavy lifting, abrasions to his right hand and left leg after a motor vehicle accident, diarrhea, injury to a toe, and an upper respiratory infection.  An October 1985 report of medical history shows that the Veteran denied arthritis, rheumatism, bursitis, bone joint or other deformity, and "tricked" or locked knee.  The Veteran's May 1991 report of medical history shows that the Veteran denied arthritis, rheumatism or bursitis, bone joint or other deformity, and "tricked or locked knee".  The Veteran's May 1991 separation report of medical examination shows that the Veteran's upper extremities and lower extremities were noted as normal. 

It is important to point out that the Board does not find that the Veteran's lay statements of in-service injuries lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of notation in the Veteran's service treatment records.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show that the Veteran did not report, and was not treated for a right knee or right wrist injury or disorder while in-service but sought treatment for several other symptoms during his active military service.  

The Board also finds persuasive that when seeking medical treatment outside of his claim for VA benefits, the Veteran has reported injuries contemporaneous to his treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Specifically, a May 2005 private emergency room treatment record shows that the Veteran was treated for his right leg being swollen.  The Veteran reported that he may have hurt it earlier in the week.  A May 2005 private treatment record shows that the Veteran was treated for pain in the right leg and knee after a direct blow.  The physician noted possible compartment syndrome.  An October 2005 private treatment record shows that the Veteran was treated for right wrist pain secondary to twisting three days prior.  The Veteran was diagnosed with a right wrist sprain.  Consequently, the Board assigns no probative value to the Veteran's assertions that he injured and sought treatment for his right knee and right wrist in service.

Furthermore, even if the Board found the Veteran's reports of the injuries to his right knee and right wrist to be credible, the Board finds that the most competent and credible evidence is against a finding that the Veteran's current disabilities are related to his military service. 

The February 2014 VA knee examiner noted the above May 2005 right knee treatment.  The examiner concluded that it was less likely than not that the Veteran's right knee disability was related to his military service.  The examiner explained that the Veteran had normal findings and history in regards to right knee, during entry physical examination in 1982, periodic retention physical exam in 1985, and separation physical exam in 1991.  The examiner noted that there was no evidence found for evaluation and treatment of a right wrist [knee] condition during military service.  The examiner further concluded that it was not likely that the Veteran's right knee disability had its clinical onset during the his period of active service or that it is related to any in-service disease, event, or injury during that period of service.  The examiner explained that the Veteran was evaluated and treated for right knee symptoms several years after completion of military service in 1991 and there was no evidence found for evaluation and treatment of a right knee condition during military service.  

The February 2014 VA wrist examiner noted the above November 2005 treatment.  The examiner concluded that that it was less likely than not that the Veteran's right wrist injury was related to service.  The examiner explained that the Veteran had normal findings and history in regards to right wrist, during entry physical examination in 1982, periodic retention physical exam in 1985, and separation physical exam in 1991.  The examiner noted that no evidence was found for evaluation and treatment of a right wrist condition during military service.  The examiner further concluded that it was not likely that the Veterans' right wrist disability had its clinical onset during the Veteran's period of active service or is related to any in-service disease, event, or injury during that period of service.  The examiner explained that the Veteran was evaluated and treated for right wrist symptoms several years after completion of military service in 1991.  The examiner noted that there was no evidence found for evaluation and treatment of a right wrist condition during military service.

In this regard, the Board finds the February 2014 opinions to be highly persuasive to the issue at hand.  Here, the February 2014 examiner possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The Board thus finds that the February 2014 VA medical opinions are dispositive of the nexus question in this case.

The Board acknowledges the Veteran's assertions that his right knee and right wrist disabilities are related to service.  However, the Veteran has not demonstrated the medical expertise necessary to provide an opinion on whether his current disabilities are related to his military service.  See Jandreau, supra.  As such, the Board assigns no probative value to the Veteran's assertions that his right knee and right wrist disabilities are in any way related to his military service. 

In regards to continuity of symptoms, the Board finds that the Veteran's right knee and right wrist disabilities are properly afforded such consideration, as arthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331.  However, due to the finding that there is no credible or probative evidence of an in-service injury to the Veteran's right knee or right wrist or in-service symptoms of right knee or right wrist disorders, service connection based on continuity of symptomatology is not warranted. 

Lastly, there is no evidence of record that the Veteran's right mild degenerative joint disease or right wrist degenerative joint disease manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not treated for his right knee or right wrist until the 2005, almost 14 years after discharge from service.

In reaching these conclusions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a right wrist disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


